This is an appeal from the district court of Hughes county. The plaintiffs in error filed their brief on August 4, 1923. No brief has been filed by the defendant in error and no extension of time has been given to file same and no reasons have been assigned by the defendant in error as to why he has not filed brief. The brief of the plaintiffs in error appears to reasonably sustain the assignments of error, and under the rule of this court, the record will not be searched to find some theory upon which the judgment of the lower court may be sustained.
Judgment of the lower court is reversed and remanded for a new trial.
By the Court: It is so ordered.